[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
The plaintiff has moved for summary judgment on the first count of the complaint. Both sides have filed affidavits and documents in support of their respective positions. Summary judgment can only be granted under section 384 of the Practice Book if there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Bartha v. Waterbury House Wrecking Co.,190 Conn. 8, 11. To satisfy this burden the moving party must make a showing that it is quite clear what the truth is and that it excludes any real doubt as to the existence of any material fact. Fogarty v. Rashaw, 193 Conn. 442, 445. In determining whether there is any material issue of fact, the evidence is considered in the light most favorable to the non-moving party. Strada v. Connecticut Newspapers Inc.,193 Conn. 313, 317. In ruling on a summary judgment the court CT Page 5228 must decide if the moving party would be entitled to a directed verdict on the established facts. Connelly v. Housing Authority, 213 Conn. 354, 364. The court's function is not to decide issues of material fact, but rather to determine whether any such issues exist. Nolan v. Borkowski,206 Conn. 495, 500.
After reviewing the file, there appears to be questions of material fact which prevent summary judgment if these tests are applied.
The motion for summary judgment is denied.
ROBERT A. FULLER, JUDGE